 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK RENE ROSILES,                                No. 2:17-cv-02600 KJM GGH P
12                       Petitioner,
13            v.                                         ORDER
14    C. PFEIFFER,
15                       Respondent.
16

17          Petitioner has filed a motion for extension of time to file a reply to respondent’s reply

18   (ECF No. 39) and notice of lodging documents (ECF No. 40). ECF No. 41. Neither the Federal

19   Rules of Civil Procedure nor the Local Rules provide the right to file a surreply. However, “the

20   Court may in its discretion allow the filing of a surreply, this discretion should be exercised in

21   favor of allowing a surreply only where a valid reason for such additional briefing exists, such as

22   where the movant raises new arguments in its reply brief.” Hill v. England, No.

23   CVF05869RECTAG, 2005 WL 3031136, at *1 (E.D. Cal. Nov. 8, 2005). Due the lodging of new

24   documents by respondent relating to petitioner’s mental capacities, the court will construe

25   petitioner’s request for an extension of time to file a surreply (ECF No. 41) as a request to file a

26   surreply.

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that petitioner shall file his surreply within 30

 2   days from the date of this order.

 3   Dated: June 17, 2019
                                                 /s/ Gregory G. Hollows
 4                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
